DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0388161 A1.


Response to Amendment
The amendment filed on 11/12/2021 has been entered:
Claim 1 – 20 remain pending in the application;
Claim 1 and 11 are amended.

Applicant’s amendments to claim have overcome each and 112 claim rejections set forth in the Non-Final Office Action mailed on 08/12/2021. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

Regarding the rejection to independent claim 1 applicant amended the claim to include limitation “wherein the sleeve includes outer threads configured to mate with the inner threads of the passage when coupled”. Applicant submitted on p.6 – 7 that “The cited references, either alone or in any reasonable combination, fail to disclose at least this recitation”, “the passage and sleeve have been amended to recite that they are coupled using threads on each component. Johnson, fails to disclose this type of engagement with the alleged passage and sleeve. The remaining references fail to cure the deficiencies noted above”. Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
The cited reference von Jako does explicitly teach the amended limitation. In [0063], von Jako teaches a threaded mechanism to couple the guide instrument 240, which is interpreted as the claimed sleeve, to the attachment assembly 106, which is interpreted as the claimed passage.
Thus, applicant’s argument regarding the rejection to independent claim 1 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.


Since applicant’s amendments change the scope of claim, reference von Jako, which is previously cited in the rejection to claim 1, is introduced in new grounds of rejection to teach amended limitation in combination with other cited reference. See above discussion with respect to claim 1. See detail in later 103 rejection.
Thus, applicant’s argument regarding the rejection to independent claim 11 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of dependent claims, applicant’s remarks submitted on p.6 – 7 rely exclusively on supposed deficiencies with the rejection of parent claim 1 and 11. These remarks are not persuasive and/or moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.6 – 9 have been fully considered and the arguments are not persuasive and moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the drill bit" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Therefore, claim 1 and all corresponding dependent claim 2 – 10 are rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 – 3 and 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2017/0360521 A1; published on 12/21/2017) in view of Crawford et al. (US 2016/0256225 A1; published on 09/08/2016) (hereinafter “Crawford”), von Jako et al. (US 2008/0228195 A1; published on 09/18/2008) (hereinafter "von Jako") and Miller (US 2003/0225411 A1; published on 12/04/2003).

Regarding claim 1, Johnson teaches a surgical robot system ("Robot support system 4 may be used to assist a surgeon by holding and/or using tools during a medical procedure." [0028]) comprising:
a robot ("Illustrated in FIG. 1, robot body 8 may act as the structure in which the plurality of motors, computers, and/or actuators may be secured within robot support system 4." [0028]; see Fig.1, 2) having a robot base ("Robot base 10 may act as a lower support for robot support system 4. In embodiments, robot base 10 may support robot body 8 and may attach robot body 8 to a plurality of powered wheels 12." [0029]), a robot arm coupled to the robot base ("Robot body 8 may provide support for a Selective Compliance Articulated Robot Arm, hereafter referred to as a “SCARA.” A SCARA 24 …" [0032]; see Fig. 1, 2, the SCARA 24 is coupled to base 10 via body 8), and an end-effector coupled to the robot arm ("… the SCARA 24 provides a solid platform upon which an end effector 22 ... may be used during a medical operation." [0032]);
a power drill mounting assembly ("An end effector tool 26, as illustrated in FIG. 4 may attach to end effector 22 … End effector tool 26 may be disposed and removed from end effector 22 by any suitable means." [0034]; "The navigated instrument 206 according to the present application may be any instrument in accessing, preparing and 
a passage ("… the navigated instrument 206 is a guided tube …" [0063]; see also the holding portion of 26 in Fig.13, 14);
tracking markers ("… end effector tool 26 may have a dynamic reference array 52 … to allow 3D localization systems to track the positions of tracking markers that are embedded in the DRA 52 …" [0034]; see Fig.4) in communication with the robot ("Tracking markers may be seen, recorded, and/or processed by camera 46." [0034]; "Communicating with camera tracking system 6 and display 34, computer processor 92 may be able to locate a patient, end effector 22, and robot support system 4 in a defined space ..." [0054]), the tracking markers coupled to the passage ("… end effector tool 26 may have a dynamic reference array 52 … to allow 3D localization systems to track the positions of tracking markers that are embedded in the DRA 52 …" [0034]; see Fig.4); and
a sleeve coupled to the passage (see the tube connected with end effector tool 26 in Fig.13 and Fig.14); and
a power drill adapted to attach to the power drill mounting assembly ("… the navigated instrument 206 is a guided tube …" [0063]; positioning instrument within the tube is the inherent function of a guided tube);
wherein the robot is configured to move the end-effector to perform a surgical procedure ("This force-controlled motion may allow an operator to move SCARA 24 and end effector 22 effortlessly and/or with very little resistance. Movement of end effector 
Although a motor is inherent component of a power drill and the moving of the drill bit upon rotation of the motor is inherent function of the motor in power drill, Johnson fails to explicitly teach wherein the end-effector contains a plurality of end-effector tracking markers; the passage including inner threads; the sleeve is removably coupled to the passage, wherein the sleeve includes outer threads configured to mate with the inner threads of the passage when coupled; the power drill, having a motor, configured to move the drill bit upon rotation of the motor; wherein the robot is configured to move the end-effector to perform a surgical based on tracking of the end-effector tracking markers.
However, in the same field of endeavor, Crawford wherein the end-effector contains a plurality of end-effector tracking markers (“End-effector 602 may comprise one or more tracking markers 702.” [0065]; Fig.7A – 7B); wherein the robot is configured to move the end-effector to perform a surgical procedure based on tracking of the end-effector tracking markers (“Thus, when the markers 702 are active, the end-effector 602 may be controlled by the system 100, 300, 600 …” [0065]; “The camera 200, 326 or other tracking devices may track end-effector 602 as it moves to different positions and viewing angles by following the movement of tracking markers 702.” [0066]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector as taught by Johnson with the tracking markers on the end effector as taught by Crawford. By tracking the 
Johnson in view of Crawford fails to explicitly teach the sleeve is removably coupled to the passage, wherein the sleeve includes outer threads configured to mate with the inner threads of the passage when coupled; the power drill, having a motor, configured to move the drill bit upon rotation of the motor.
However, in the same field of endeavor, von Jako teaches the power drill mounting assembly ("FIGS. 11A and 11B illustrate an exemplary embodiment of a guide instrument 240 attachable to the instrument guide apparatus 102 … to accommodate a drill bit …" [0063]; Fig.11A, 11B and 12 ) comprising: 
a passage including inner threads ("… engaging the thread on the inner surface of fastening member 134 on the instrument attachment assembly 106." [0063]; here the assembly 103 is interpreted as the passage, and the fastening member 134 is one component of the assembly 106); 
a sleeve ("The guide instrument 240 is generally cylindrical in shape …" [0063]) removably coupled to the passage, wherein the sleeve includes outer threads configured to mate with the inner threads of the passage when coupled ("The guide instrument 240 further includes an engagement mechanism 250 … The disk 256 having an outer circumference surface 258 that is threaded for engaging the thread on the inner surface of fastening member 134 on the instrument attachment assembly 106." [0063]); and

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tool as taught by Johnson with the guided instrument as taught by von Jako. Doing so would make it possible to "to provide navigation and visualization of an instrument guide for instrumentation used in spinal surgery" (see von Jako; [0005]).
Johnson in view of Crawford and von Jako fails to explicitly teach the power drill, having a motor, configured to move the drill bit upon rotation of the motor.
However, in the same field of endeavor, Miller teaches the power drill, having a motor, configured to move the drill bit upon rotation of the motor (“… a motor operable to engage the gear assembly and drive a penetrator assembly into the bone marrow …” [0015]; “In FIG. 3B gear assembly 38 is coupled to motor 30 … between the motor and drill shaft 40 and to increase drill shaft torque.” [0039]; see Fig.3B, 4B, 4C).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tool and attached instrument as taught by Johnson with the power drill tool as taught by Miller. Doing so would make it possible “for gaining rapid access to the bone marrow” (see Miller; [0008]).

Regarding claim 2, Johnson in view of Crawford, von Jako and Miller teaches all claim limitations, as applied in claim 1, and von Jako further teaches wherein the sleeve is coaxially aligned with the passage ("The disk 256 having an outer circumference 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tool as taught by Johnson with the guided instrument as taught by von Jako. Doing so would make it possible to "to provide navigation and visualization of an instrument guide for instrumentation used in spinal surgery" (see von Jako; [0005]).

Regarding claim 3, Johnson in view of Crawford, von Jako and Miller teaches all claim limitations, as applied in claim 1, and von Jako further teaches wherein the sleeve extends from the passage (see Fig.12).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tool as taught by Johnson with the guided instrument as taught by von Jako. Doing so would make it possible to "to provide navigation and visualization of an instrument guide for instrumentation used in spinal surgery" (see von Jako; [0005]).

Regarding claim 5, Johnson in view of Crawford, von Jako and Miller teaches all claim limitations, as applied in claim 1, and von Jako further teaches wherein an outer surface of a distal end of the sleeve is threaded ("The guide instrument 240 further includes an engagement mechanism 250 located near the distal end 248 … The disk 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tool as taught by Johnson with the guided instrument as taught by von Jako. Doing so would make it possible to "to provide navigation and visualization of an instrument guide for instrumentation used in spinal surgery" (see von Jako; [0005]).

Regarding claim 6, Johnson in view of Crawford, von Jako and Miller teaches all claim limitations, as applied in claim 1, and von Jako further teaches wherein an inner surface of the passage is threaded ("… for engaging the thread on the inner surface of fastening member 134 on the instrument attachment assembly 106." [0063]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tool as taught by Johnson with the guided instrument as taught by von Jako. Doing so would make it possible to "to provide navigation and visualization of an instrument guide for instrumentation used in spinal surgery" (see von Jako; [0005]).

Regarding claim 7, Johnson in view of Crawford, von Jako and Miller teaches all claim limitations, as applied in claim 1, and von Jako further teaches wherein at least a portion of the sleeve has an outer diameter that is less than an inner diameter of the passage ("The disk 256 having an outer circumference surface 258 that is threaded for engaging the thread on the inner surface of fastening member 134 on the instrument 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tool as taught by Johnson with the guided instrument as taught by von Jako. Doing so would make it possible to "to provide navigation and visualization of an instrument guide for instrumentation used in spinal surgery" (see von Jako; [0005]).

Regarding claim 8, Johnson in view of Crawford, von Jako and Miller teaches all claim limitations, as applied in claim 1, and von Jako further teaches a verification passage ("The presence or lack of a magnet in each cavity provides a bit pattern (magnet, no magnet) that is detected by the Hall effect sensor circuitry and interpreted by software in the surgical navigation system to determine the specific instrument or guide instrument being used. Each surgical instrument or guide instrument is associated with a particular bit pattern in the software, so that the software can identify the particular instrument or guide instrument being used." [0048]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tool as taught by Johnson with the guided instrument as taught by von Jako. Doing so would make it possible to "to provide navigation and visualization of an instrument guide for instrumentation used in spinal surgery" (see von Jako; [0005]).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tool as taught by Johnson with the guided instrument as taught by von Jako. Doing so would make it possible to "to provide navigation and visualization of an instrument guide for instrumentation used in spinal surgery" (see von Jako; [0005]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Crawford, von Jako and Miller, as applied in claim 1, and further in view of Sithl (US 2006/0241646 A1; published on 10/26/2006).

Regarding claim 4, Johnson in view of Crawford, von Jako and Miller teaches all claim limitations, as applied in claim 1, and von Jako further teaches wherein the sleeve has an inner diameter accommodated a drill ("The first bore 242 has an inner diameter of a size appropriate to accommodate a drill bit …" [0063]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tool as taught by 
Johnson in view of Crawford, von Jako and Miller fails to explicitly teach wherein the sleeve has an inner diameter ranging from 10 millimeters (mm) to 20 mm.
However, in the same field of endeavor, Sithl teaches the sleeve has an inner diameter ranging from 10 millimeters (mm) to 20 mm ("… the guide sleeve is sized to slidably accept at least one surgical tool for performing a surgical procedure, and the guide sleeve inner diameter is from about 4 mm to about 15 mm …" [0015]).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tool as taught by Johnson and von Jako with the guide sleeve as taught by Sithl. Doing so would make it possible to provide "a system and method for quickly and securely attaching a drill guide to a bone plate that resists rotational movement, requires minimal space within a surgical workspace, and provides tissue protection through an anterior spinal approach" (see Sithl; [0008]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Crawford, von Jako and Miller, as applied in claim 1, and further in view of Ark et al. (US 6,220,368 B1; published on 04/24/2001) (hereinafter "Ark").


However, in the same field of endeavor, Sithl teaches wherein the power drill ("The surgical instrument of the present invention may equally be adapted for use as a manual or powered screwdriver, drill and the like ..." Col.4, Ln.24 - 41) comprises a battery ("The surgical instrument of the present invention is also adapted for use with a power supply, such as, for example, a battery housed within a battery pack." Col.4, Ln.24 – 41).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surgical instrument as taught by Johnson with the battery powered surgical instrument as taught by Ark. Doing so would make it possible that "the use of a robust and easy to use mounting system for the battery pack allows easy installation and removal of the same" (see Ark; Col.3, Ln.51 - 61).


Claim 11 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of von Jako, Crawford, Ark and Moctezuma de la Barrrera et al. (US 2005/0020909 A1; published on 01/27/2005) (hereinafter "Moctezuma").

Regarding claim 11, Johnson teaches a surgical method ("Embodiments may be directed to a method of …" [0007]) comprising:
display 34.” [0032]), a robot arm ("Robot body 8 may provide support for a Selective Compliance Articulated Robot Arm, hereafter referred to as a “SCARA.” A SCARA 24 …" [0032]; see Fig. 1, 2), and an end-effector coupled to the robot arm ("… the SCARA 24 provides a solid platform upon which an end effector 22 ... may be used during a medical operation." [0032]);
placing a portion of a power drill within the mounting assembly ("… the navigated instrument 206 is a guided tube …" [0063]; positioning instrument within the tube is the 
sliding the sleeve of the mounting assembly in the end-effector ("An end effector tool 26, as illustrated in FIG. 4 may attach to end effector 22 … End effector tool 26 may be disposed and removed from end effector 22 by any suitable means." [0034]) such that the tracking markers face a tracking device ("Tracking markers may be seen, recorded, and/or processed by camera 46." [0034]);
tracking a position of the power drill with the tracking markers ("Tracking markers may be seen, recorded, and/or processed by camera 46." [0034]; "Communicating with camera tracking system 6 and display 34, computer processor 92 may be able to locate a patient, end effector 22, and robot support system 4 in a defined space ..." [0054]).
Johnson fails to explicitly teach wherein the sleeve includes outer threads configured to mate with inner threads of the passage; the end-effector containing a plurality of end-effector tracking markers; attaching the portion of the power drill to a housing of the power drill to form the power drill; displaying, on the display, the position of the power drill in relation to a patient undergoing surgery; and locking a position of the end-effector.
However, in the same field of endeavor, von Jako teaches wherein the sleeve includes outer threads configured to mate with inner threads of the passage ("The guide instrument 240 further includes an engagement mechanism 250 … The disk 256 having an outer circumference surface 258 that is threaded for engaging the thread on the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tool as taught by Johnson with the guided instrument as taught by von Jako. Doing so would make it possible to "to provide navigation and visualization of an instrument guide for instrumentation used in spinal surgery" (see von Jako; [0005]).
Johnson in view of von Jako fails to explicitly teach the end-effector containing a plurality of end-effector tracking markers; attaching the portion of the power drill to a housing of the power drill to form the power drill; and displaying, on the display, the position of the power drill in relation to a patient undergoing surgery; and locking a position of the end-effector.
However, in the same field of endeavor, Crawford teaches the end-effector containing a plurality of end-effector tracking markers (“End-effector 602 may comprise one or more tracking markers 702.” [0065]; Fig.7A – 7B); and locking a position of the end-effector (“… and when the markers 702 are deactivated, the end-effector 602 may be locked in position and unable to be moved by the system 100, 300, 600.” [0065]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector as taught by Johnson with the tracking markers on the end effector as taught by Crawford. By activating/deactivating the markers on the end effector, it would be possible to “allow a 
Johnson in view of von Jako and Crawford fails to explicitly teach attaching the portion of the power drill to a housing of the power drill to form the power drill; and displaying, on the display, the position of the power drill in relation to a patient undergoing surgery.
However, in the same field of endeavor, Ark teaches attaching the portion of the power drill to a housing of the power drill to form the power drill ("The centrally located bore 6 a houses the surgical tool, such as, for example, a screwdriver or a drill." Col.6, Ln.57 - Col.7, Ln.7).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surgical instrument as taught by Johnson with the battery powered surgical instrument as taught by Ark. Doing so would make it possible that "the use of a robust and easy to use mounting system for the battery pack allows easy installation and removal of the same" (see Ark; Col.3, Ln.51 - 61).
Johnson in view of von Jako, Crawford and Ark fails to explicitly teach displaying, on the display, the position of the power drill in relation to a patient undergoing surgery.
However, in the same field of endeavor, Moctezuma teaches displaying, on the display, the position of the power drill in relation to a patient undergoing surgery ("A tool tip position display 136 can be a single lit pixel or LED that indicates the position of the tool tip 112 relative to a predetermined location." [0037]; "… it is possible that the display screen 122 can show information … This information may include some of all of 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system and display as taught by Johnson with the tool tracking and display as taught by Moctezuma. Doing so would make it possible to "have a display unit that is associated with a surgical instrument or tool such that the surgeon can easily see and utilize the information displayed on the display unit without the need to look away from the point of surgery" (see Moctezuma; [0004]).

Regarding claim 18, Johnson in view of von Jako, Crawford, Ark and Moctezuma teaches all claim limitations, as applied in claim 11, and Johnson further teaches depressing a pedal to move the robot arm ("… medical personnel may move SCARA 24 through a command submitted by the medical personnel … The command may come from the depression of a switch and/or the depression of a plurality of switches." [0032]; depressing switch is equivalent to depressing a pedal, and pedal is a subset of switch).

Regarding claim 19, Johnson in view of von Jako, Crawford, Ark and Moctezuma teaches all claim limitations, as applied in claim 18, and Johnson further teaches aligning the robot arm on a selected trajectory ("As illustrated in FIG. 13, the center line of a gravity well 102 indicates, in a virtual space, the angle and location end effector tool 26 may need to be positioned for a medical procedure." [0061]).




Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable Johnson in view of von Jako, Crawford, Ark and Moctezuma, as applied in claim 11, and further in view of Forrer et al. (US 6,347,460 B1; published on 02/19/2002) (hereinafter "Forrer").

Regarding claim 12, Johnson in view of von Jako, Crawford, Ark and Moctezuma teaches all claim limitations, as applied in claim 11, except placing an end of the portion of the power drill in a verification passage.
However, in the same field of endeavor, Forrer teaches placing an end of the portion of the power drill in a verification passage ("... by inserting the at least one instrument in its respective cavity in the carousel ..." Col.2, Ln.64 - Col.3, Ln.10; "… so that a surgical instrument may be housed therein by inserting the instrument into cavity 54 through a hole 80." Col.5, Ln.22 – 44).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector as taught by Johnson 

Regarding claim 13, Johnson in view of von Jako, Crawford, Ark, Moctezuma and Forrer teaches all claim limitations, as applied in claim 12, and Forrer further teaches verifying the power drill based on a diameter of the end ("... by inserting the at least one instrument in its respective cavity in the carousel and determining any change in dimensions ..." Col.2, Ln.64 - Col.3, Ln.10; "It is desirable to have at least three such markers or sensors so that triangulation principles may be used to gauge and verify dimensions …" Col.5, Ln.54 - Col.6, Ln.15; diameter is one parameter of dimension).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector as taught by Johnson with the implementation of gauging and verifying device as taught by Forrer. Doing so would make it possible for "the precise gauging and accuracy verification of surgical instruments" (see Forrer; Col.2, Ln.55 - 61).


Claim 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of von Jako, Crawford, Ark, Moctezuma and Forrer, as applied in claim 13, and further in view of Verard et al. (US 8,600,478 B2; published on 12/03/2013) (hereinafter "Verard").


However, in the same field of endeavor, Verard teaches displaying a verification of the power drill ("The calibration information can include size … that the information can generally be used by the navigation system 20 for display on the display 22." Col.11, Ln.65 - Col.12, Ln.78).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the display as taught by Johnson with the instrument information display as taught by Verard. Doing so would make it possible to "ensure information relating to calibration, size, etc. are always provided and correct" (see Verard; Col.1, Ln.48 - 52).

Regarding claim 15, Johnson in view of von Jako, Crawford, Ark, Moctezuma and Forrer teaches all claim limitations, as applied in claim 13, except displaying an error.
However, in the same field of endeavor, Verard teaches displaying an error ("Further, additional information on the display 22 can include displaying when a particular instrument may be replaced, recalibrated, altered, or the like." Col.16, Ln.34 - 44; this notification is one kind of error message).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the display as taught by Johnson with the instrument information display as taught by Verard. Doing so would make it possible 

Regarding claim 16, Johnson in view of von Jako, Crawford, Ark, Moctezuma, Forrer and Verard teaches all claim limitations, as applied in claim 15, and Verard further teaches displaying the error in millimeters ("The calibration information can include size …" Col.11, Ln.65 - Col.12, Ln.78; "… issuing a warning if the read data from the information members of at least one of the first and second surgical instruments is not appropriate for a particular portion of the plan." claim 10; millimeter is the standard unit to describe size, any unit of displayed size is equivalent to millimeter).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the display as taught by Johnson with the instrument information display as taught by Verard. Doing so would make it possible to "ensure information relating to calibration, size, etc. are always provided and correct" (see Verard; Col.1, Ln.48 - 52).

Regarding claim 17, Johnson in view of von Jako, Crawford, Ark, Moctezuma, Forrer and Verard teaches all claim limitations, as applied in claim 16, and Verard further teaches wherein the error is a difference in diameter ("The calibration information can include size …" Col.11, Ln.65 - Col.12, Ln.78) between a desired power drill and the power drill positioned in the guide tube ("… issuing a warning if the read data from the information members of at least one of the first and second surgical instruments is 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the display as taught by Johnson with the instrument information display as taught by Verard. Doing so would make it possible to "ensure information relating to calibration, size, etc. are always provided and correct" (see Verard; Col.1, Ln.48 - 52).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793